Title: To Thomas Jefferson from Nicholas Collin, 26 February 1807
From: Collin, Nicholas
To: Jefferson, Thomas


                        
                            Respected Sir
                     
                            Philad. 26 of Febr. 1807
                        
                        The enclosed is, according to its direction, forwarded to Yourself, tho’ the trouble of receiving such
                            letters belongs properly to the Secretary’s office. This mariner has also informed me that my certificate of his being a
                            native American has been received, nor disputed. Consul Bond very Kindly had forwarded it; and he has on all occasions come to my
                            Knowledge interested himself in getting real Americans clear. This
                            man was personally known to me, and his family is from the first Settlers of the country in and about Philadelphia, among
                            the Swedes. I cannot comprehend why he is detained? Perhaps he had at first imprudently taken Bounty money’s. The Records of the Swed. Church are better than those of any other in this
                            City, and I have given notices in the gazettes some year’s ago that all of the Swed. descent, who go to sea, should apply
                            to me for certificates. I have also notified to all persons related to mariners that might be in danger, or are actually
                            known to be impressed, or otherwise detained, that they might from me procure certificates. But it has done little good;
                            such is the thoughtless character of sailors, and the very general indifference of the people for their connections. The
                            descendants of the ancient Swedes are in that much depreciated from the people in Sweden, but not worse than people here
                            in general. My certificates are in part printed, and with the requisite blanks, better than the usual; and they have never
                            been doubted by the British or any nation. Protections are so easily procured by fraud in this country, that the British
                            on that account are very mistrustful.
                        Enough of this—now to more pleasing subjects. Sir, Your Kind entertainment of myself and my company at
                            Washington has been appreciated with due gratitude, tho’ I did not compliment You by letters. Your manifold and
                            troublesome occupations leave little time for the reception of such. I intended to mention this when some interesting
                            matters might oblige me to trouble You. Baron Humbold, his companions and all the rest of our company were sensible of
                            your Kindness. Litterary objects in abundance furnish me with communications, which would be pleasing to You, if You had
                            leisure for them. But You have not had hitherto. However, I must inform You that the twenty-five volumes of Transactions
                            of the Roy. Sw. Ac. of Sciences, presented to our Philos. Society in autumn 1805. contains many things of peculiar use to
                            this country. I have promised to translate a part, as my many parochial—and other occupations, may permit. I begin to be
                            weary of my labours in America for thirty six, now soon, 37 years, and long to depart for a better world! Should Allmighty
                            God order longer services for me on earth, I hope to see my native country. While I live promotion of useful sciences will
                            be a constant pursuit. 
                  With great esteem I have the honour to be Respected Sir Your most obt. hble. Servant
                        
                            Nich. Collin
                     
                        
                    